           Case 3:19-cv-00446-SDD-RLB         Document 1      07/08/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


                              *
Diamond Williams              *     CASE NO.:
                              *
     Plaintiff,               *
                              *
     versus                   *
                              *     JUDGE:
ANTIONIO C. HALL, AAA COOPER *
TRANSPORTATION, AND ACE       *
AMERICAN INSURANCE COMPANY *
                              *
                              *
     Defendants.              *     MAGISTRATE JUDGE:
                              *
*************************
                        NOTICE OF REMOVAL

TO:    THE JUDGES OF THE UNITED STATES DISTRICT COURT,
       MIDDLE DISTRICT OF LOUISIANA

       In accordance with 28 U.S.C. §§ 1332, 1441, and 1446, Defendants, AAA Cooper

Transportation, Inc. (“AAA Cooper”) and Ace American Insurance Company (“Ace”), through

undersigned counsel, hereby remove the above-captioned case action from the Twenty-First

Judicial District Court for the Parish of Livingston, State of Louisiana, where it is currently

pending, to the United States District Court for the Middle District of Louisiana, and state as

follows:

                                               1.

       Petitioners are defendants in a civil suit commenced in the Twenty-First Judicial District

Court for the Parish of Livingston, State of Louisiana, on or about May 14, 2019, entitled

“Diamond Williams v. Antonio C. Hall, AAA Cooper Transportation, Inc. and Ace American
          Case 3:19-cv-00446-SDD-RLB                     Document 1          07/08/19 Page 2 of 12



Insurance Company” and assigned Docket No. 163274 (Division A). A copy of all process,

pleadings, and orders issued in state court is attached in globo as Exhibit A to this Notice of

Removal.

                                                           2.

         Service of process of the Citation and Plaintiff’s Petition for Damages was made upon

AAA Cooper and Ace on June 6, 2019.

                                                           3.

         At the time of this filing, AAA Cooper and Ace are informed and believe that they are the

only defendants that have been properly named and served.1 Accordingly, this Notice of Removal

is filed within thirty (30) days after the served Defendants’ receipt of a copy of the pleadings

setting forth the claim for relief upon which the action is based, as required by 28 U.S.C. §1446(b).

Consequently, this Notice Removal is timely filed under 28 U.S.C. §1446(b).

                                                           4.

    As set forth more fully below, this Court has original subject matter jurisdiction over Williams’

alleged claims under 28 U.S.C. § 1332(a) because this is a civil action between citizens of different

states in which the amount in controversy is likely to exceed $75,000, exclusive of interest and

costs. The removing defendants have also satisfied the procedural requirements for removal. This

action is therefore properly removable to this Court under 28 U.S.C. § 1441.




1
  As of the date of this filing, July 8, 2019, the Clerk’s Officer for the 21st Judicial District Court for the Parish of
Livingston had no service return for Antonio C. Hall in this matter. To the extent that Antonio C. Hall has been
properly joined and served as of July 8, 2019, however, undersigned counsel will be undertaking the representation of
Antonino C. Hall in this matter, and thus, for the purposes of 23 U.S.C. §1446(b)(2)(A), Antonio C. Hall consents to
the removal of this action.
               Case 3:19-cv-00446-SDD-RLB                     Document 1          07/08/19 Page 3 of 12



I.       Removal is proper because complete diversity of citizenship exists between the plaintiff

         and all defendants.

                                                                5.

         A civil action is removable on the basis of diversity jurisdiction if there is complete diversity

     between the parties and none of “the parties in interest properly joined and served as defendants is

     a citizen of the State in which such action is brought.”2

                                                                6.

         Plaintiff alleges in her Petition that she is domiciled in East Baton Rouge Parish, Louisiana.3

     Accordingly, upon information and belief, Plaintiff is a citizen of Louisiana.

                                                                7.

         AAA Cooper is, and was at the time the state action was commenced, a foreign corporation

     incorporated in the State of Alabama with its principal place of business in Alabama. AAA Cooper

     is therefore a citizen of Alabama for diversity purposes.4

                                                                8.

         Ace is, and was at the time the state action was commenced, a corporation incorporated in the

     state of Pennsylvania, with its principal place of business located in Philadelphia, Pennsylvania.

     Accordingly, Ace is a citizen of Pennsylvania for purposes of determining diversity.5



     2
       See 28 U.S.C. § 1441(b).
     3
       See Ex. A, Petition, at Intro¶.
     4
       See 28 U.S.C. § 1332(c)(1).
     5
       See 28 U.S.C. § 1332(c)(1). For purposes of this removal, Ace is not required to take on the citizenship of its insured
     under 28 U.S.C. § 1332(c)(1)(A). Section 1332(c)(1)(A) is not applicable to cases in which a liability policy carrier
     and said carrier’s insured are named as defendants, such as the case is here. See Ex. A, ¶13. Nonetheless, Ace’s
     insureds, Hall and AAA Cooper, are both citizens of Alabama, and, thus, diverse from Plaintiff.
            Case 3:19-cv-00446-SDD-RLB               Document 1         07/08/19 Page 4 of 12



                                                      9.

       Plaintiff’s Petition alleges that Antonio C. Hall is a person of full age of majority domiciled in

the State of Alabama. Accordingly, Antonio C. Hall is a citizen of Alabama for purposes of

determining diversity.6 Defendant driver Antonio C. Hall has not yet been served.

                                                      10.

       Accordingly, and pursuant to 28 U.S.C. § 1332, Plaintiff is of diverse state citizenship from all

defendants. Further, none of the parties in interest properly joined and served as defendants is a

citizen of Louisiana, the state in which this action was brought.7

    II.   This action satisfies the amount in controversy requirement because Plaintiff’s claims

          are likely to exceed the sum or value of $75,000.

                                                      11.

       Consistent with Louisiana law, Plaintiff does not specify a numerical dollar amount in the

Petition.8 The Fifth Circuit has instructed that, in such a situation, the removing defendants may

establish that the requisite amount in controversy is met by demonstrating that it is “facially

apparent” that the plaintiff’s claims are likely to exceed $75,000, exclusive of interest and costs.9

Federal district courts in the Fifth Circuit consider the types of injuries alleged and the types of

damages requested when evaluating whether it is facially apparent that the amount in controversy




6
  See 28 U.S.C. § 1332(c)(1).
7
  28 U.S.C. § 1441(b).
8
  See La. Code Civ. Pro. art. 893(A)(1); Bateman v. toys “R” Us-Deleware, Inc., 2017 WL 3492536, at *2 (M.D. La.
July 26, 2017).
9
  Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999).
          Case 3:19-cv-00446-SDD-RLB                   Document 1          07/08/19 Page 5 of 12



is met upon review of a petition that seeks an unspecified amount of damages. 10 Removing

defendants may also set forth facts in controversy that support the finding that the requisite amount

is in controversy.11

                                                        12.

     A review of the types and amount of injuries and damages alleged by Williams in her Petition

demonstrate that the “matter in controversy exceeds the sum or value of $75,000.”12 Considered

together with additional details regarding the nature and extent of Williams’ injuries and medical

treatment asserted in correspondence from Williams’ counsel, this Court’s original jurisdiction

over this matter pursuant to 28 U.S.C. § 1332 is clear.13

                                                        13.

     Plaintiff’s Petition seeks recovery for her injuries and damages allegedly sustained in

connection with a multi-vehicle accident on or about June 21, 2018.14 Specifically, Williams

alleges that a vehicle driven by defendant driver Antonio C. Hall, owned by AAA Cooper, and

insured by AAA Cooper and Ace “violently crashed into the [vehicle in which Williams was a

passenger]. After the impact, the [Williams vehicle] became attached to the undercarriage of the

Hall vehicle, and the Hall vehicle continued traveling into the right lane approximately 600

feet….”15




10
   See Corkern v. Outback Steakhouse of Fla., Inc., 2006 WL 285994, at *3 (E.D. La. Feb. 6, 2006) (citing See Gebbia,
233 F.3d at 883; Simon v. Wal–Mart Stores, Inc., 193 F.3d 848, 850-851 (5th Cir. 1999) and Pollet v. Sears Roebuck
& Co., 46 Fed. Appx. 226 (5th Cir.2002)).
11
   See, e.g., Davis v. JK & T Wings, Inc., 2012 WL 278728, at *2 (M.D. La. Jan. 6, 2012); Simon, 193 F.3d at 850 (5th
Cir. 1999); White v. FCI USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003).
12
   28 U.S.C. § 1332(a).
13
   See Email from Plaintiff’s attorney, Dec. 11, 2018, attached as Exhibit B; See also 28 U.S.C. § 1332(a).
14
   See generally Ex. A, Pet.
15
   See Ex. A, ¶ 6.
           Case 3:19-cv-00446-SDD-RLB           Document 1       07/08/19 Page 6 of 12



                                                14.

     Williams attributes this accident to the fault of the removing defendants, and asserts three

theories of recovery against Defendants jointly, severally, and in solido.16 Plaintiff alleges: (1)

negligence of Antonio C. Hall; (2) negligence and vicarious liability of AAA Cooper, as Antonio

C. Hall’s employer; and (3) coverage under the liability policy issued by Ace in favor of Antonio

C. Hall and AAA Cooper.

                                                15.

         According to her Petition, Williams claims to have suffered numerous severe injuries as a

result of this June 21, 2018 motor vehicle accident including “back pain/injuries; neck

pain/injuries; feet pain/injuries; leg pain/injuries; arm pain/injuries; shoulder pain/injuries; head

pain/injuries; 2nd and 3rd degree burns; and [o]ther injuries which will be more fully established at

trial.”17 For these injuries, Plaintiff prays for damages for past, present, and future physical pain

and suffering; past, present, and future mental anguish; past, present, and future hedonic damages;

past, present, and future disability; past, present, and future impairment of earning capacity; past,

present, and future lost wages from each of the removing defendants.18 Plaintiff also prayed for

past, present, and future medical expenses.19




16
   See Ex. A., Pet. ¶¶16, 20.
17
   See Ex. A, ¶17.
18
   See Ex. A., ¶¶16, 18.
19
   See Ex. A, ¶18.
          Case 3:19-cv-00446-SDD-RLB                  Document 1         07/08/19 Page 7 of 12



                                                       16.

     Where, as here, the plaintiff has received numerous injuries of similar types to those generally

alleged by Williams, federal district courts generally find there to be sufficient damages to support

diversity jurisdiction.20

                                                       17.

     The Fifth Circuit has upheld those district courts’ findings of the amount in controversy for

diversity jurisdiction based on the extensive injuries alleged and the damages claimed in a petition

in cases analogous to the instant matter brought by Williams. For example, in Hernandez v. USA

Hosts, Ltd., the Fifth Circuit affirmed the finding that the jurisdictional amount was facially

apparent from a petition where the plaintiff claimed “serious personal injuries to her back, knees,

shoulder, and body as a whole, including but not limited to the aggravation of pre-existing

conditions, which have caused substantial physical pain and suffering; mental anguish; emotional

distress, medical expenses; loss of enjoyment of life; lost wages; property damages; and other

elements of damages which will be demonstrated at trial of this matter.”21

                                                       18.

     The Fifth Circuit similarly held that the amount in controversy was facially apparent from the

petition’s allegations of fewer and less severe injuries sustained in the slip & fall case of Gebbia

v. Wal-Mart Stores, Inc..22 In Gebbia, the Court found it facially apparent that the requisite amount

was in controversy where the plaintiff alleged injuries to her right wrist, left knee and patella, and




20
   See, e.g., Hernandez v. USA Hosts, Ltd., 418 F. App'x 293, 295 (5th Cir. 2011); Gebbia v. Wal-Mart Stores, Inc.
233 F.3d 880, 883 (5th Cir. 2000).
21
   Hernandez, 418 F. App'x at 295 (5th Cir. 2011).
22
   233 F.3d 880 (5th Cir. 2000).
           Case 3:19-cv-00446-SDD-RLB                      Document 1          07/08/19 Page 8 of 12



upper and lower back and claimed damages for medical expenses, physical and mental pain and

suffering, loss of enjoyment of life, loss of wages and earning capacity, and disability.23 These

injuries “support[ed] a substantially larger monetary basis to confer removal jurisdiction” than

allegations of less severe injuries and less specific damages in earlier cases.24 Accordingly, remand

was denied.25

                                                           19.

     The nature and amount of injuries Williams alleges to have sustained in the motor vehicle

accident at issue and the list of related damages which she seeks to recover in this suit support a

substantially larger monetary basis to confer removal that those alleged in Hernandez and

Gebbia.26 Williams’ alleged injuries to her head, back, and neck alone support a finding that the

amount in controversy is sufficient for removal to this Court, based on a review of jury verdicts in

motor vehicle accident cases &/or cases involving allegations of the same type &/or amount of

personal injuries.27

                                                           20.

     Moreover, Plaintiff bolstered the severity of her alleged injuries through her counsel’s

communications with undersigned counsel. In pre-litigation correspondence, Williams’ counsel

explained that Williams’ burns had not healed six months after the motor vehicle accident.28 Once



23
   Id. at 883.
24
   Id. at 883 (citing Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) and Simon v. Wal–Mart Stores,
Inc., 193 F.3d 848, 850 (5th Cir. 1999)).
25
   Gebbia, 233 F.3d 880, 883 (5th Cir. 2000).
26
   Id.; Hernandez v. USA Hosts, Ltd., 418 F. App'x 293 (5th Cir. 2011).
27
   See, e.g., Neal v. Wascom Jr., 2016 WL 6083706 (La. Dist. Ct. 2016) (The First Circuit Court of Appeal affirmed
the award of $700,000 in general damages to a motorist who sustained head, neck, back, shoulder, leg, arm and chest
injuries sustained in an automobile accident. After a bench trial in the 21st Judicial District Court for Livingston Parish,
the plaintiff was awarded $758,976, including general damages, for her injuries.)
28
   See Email from Plaintiff’s attorney, Dec. 11, 2018, attached as Exhibit B.
          Case 3:19-cv-00446-SDD-RLB                 Document 1         07/08/19 Page 9 of 12



healed, Williams would need the expertise of a plastic surgeon to treat her burns.29 Moreover,

elaborating on her subsequent allegations of “head pain/injuries,” her counsel explained that

Williams’ head pain/injuries included a concussion and traumatic brain injury that required

continuing treatment with a neurologist as of December 11, 2018—almost six months from the

date of the motor vehicle accident at issue.30

                                                      21.

     Furthermore, nowhere in her Petition does Plaintiff allege that the amount of damages sought

is less than the requisite jurisdictional amount, as required by Louisiana Code of Civil Procedure

Article 893(A)(1). The absence of such an allegation in the Petition is further indicative of a

sufficient amount in controversy.31

                                                      22.

     Therefore, based on the extensive injuries alleged and the various damages claimed within

Williams’ Petition alone, it is facially apparent that the amount in controversy exceeds $75,000,

exclusive of interest and costs.32 Considered in light of Plaintiff’s counsel’s additional details

regarding continued medical treatment and previous verdicts from motor vehicle accident cases

involving similar claims, Defendants submit that Williams’ alleged claims are likely to exceed

$75,000, exclusive of interest and costs.33 Accordingly, the amount in controversy required under

28 U.S.C. § 1441(b) is satisfied and this Court has original jurisdiction over this matter.34




29
   See Ex. B.
30
   See Ex. B, Email, in which Williams’ counsel explained that “[Williams] is treating with nuerologist for post
concussion/tbi care….”
31
   See Machinery Paver Sales, Inc. v. Bomag Americas, Inc., 2007 WL 2900489, at *3 (M.D. La. Oct. 1, 2007).
32
   See, e.g., Hernandez v. USA Hosts, Ltd., 418 F. App'x 293 (5th Cir. 2011).
33
   See Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999).
34
   See 28 U.S.C. § 1332(a).
         Case 3:19-cv-00446-SDD-RLB              Document 1        07/08/19 Page 10 of 12



III.    Defendants have satisfied all procedural requirements for removal.

                                                   23.

        The United States District Court for the Middle District of Louisiana is the federal district

encompassing Livingston Parish, Louisiana, which is where this suit is currently pending. 35 This

Court is the proper venue for this case, as the Middle District is the “district and division embracing

the place where such action is pending.”36

                                                   24.

        Service was effected on AAA Cooper and Ace on June 6, 2019. Thus, this Notice of

Removal is timely filed because it was filed within 30 days of receipts by AAA Cooper and Ace

of a copy of the initial pleading setting forth Plaintiff’s claim for relief.37

                                                   25.

        Upon information and belief, service of process has not been effected on Defendant

Antonio C. Hall. Thus, Defendant Antonio C. Hall need not consent to removal.38

                                                   26.

        No previous application has been made for the relief requested herein.

                                                   27.

        Pursuant to 28 U.S.C. § 1446(a), Defendants attach to this Notice of Removal as Exhibit

“A,” a copy of all process, pleadings, and orders filed in this state court action.


35
   See 28 U.S.C. § 98(b).
36
   28 U.S.C. § 1441(a).
37
   See 28 U.S.C. § 1446(b).
38
   28 U.S.C. § 1446(b)(2).
            Case 3:19-cv-00446-SDD-RLB                   Document 1       07/08/19 Page 11 of 12



                                                          28.

A copy of this Notice of Removal is being served upon Plaintiff’s counsel and a copy is being filed

with the 21st Judicial District Court for the Parish of Livingston, State of Louisiana in accordance

with 28 U.S.C. § 1446(d).39

           WHEREFORE, Defendants, AAA Cooper Transportation, Inc. and Ace American

Insurance Company, pray that the above numbered and entitled cause pending in the Twenty-First

Judicial District Court for the Parish of Livingston, State of Louisiana, be removed from that court

to the docket of the United States District Court for the Middle District of Louisiana.

                                                        Respectfully submitted:


                                                        IRWIN FRITCHIE URQUHART & MOORE LLC

                                                        /s/ Matthew W. Bailey
                                                        MATTHEW W. BAILEY
                                                        Bar Roll No. 21459
                                                        SHANNON M. JAECKEL
                                                        Bar Roll No. 37738
                                                        HILLARY A. BROUILLETTE
                                                        Bar Roll No. 38143
                                                        400 Convention Street, Suite 1001
                                                        Baton Rouge, Louisiana 70802
                                                        Telephone: (225) 615-7150
                                                        Facsimile: (504) 310-2101
                                                        mbailey@irwinllc.com
                                                        sjaeckel@irwinllc.om

                                                        Counsel     for    Defendants AAA     Cooper
                                                        Transportation, Inc. & Ace American Insurance
                                                        Company




39
     See Notice of Removal to State Court Clerk, attached as Exhibit C.
        Case 3:19-cv-00446-SDD-RLB             Document 1       07/08/19 Page 12 of 12




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of July, 2019, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel of
record registered to receive electronic service by operation of the court’s electronic filing system.


                                              /s/ Matthew W. Bailey
                                              Matthew W. Bailey
